NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINSON TREMAYNE JOHNSON,                        No. 21-15954

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00080-GMS-JZB

 v.
                                                MEMORANDUM*
DAVID SHINN, Director, Director of the
A.D.O.C.R.R. at Central Office; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Vinson Tremayne Johnson, an Arizona state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process claims arising from a disciplinary hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014). We reverse and remand.

      The district court dismissed Johnson’s due process claims on the ground that

the sanctions imposed on Johnson through the disciplinary proceeding finding him

guilty of arson did not implicate Johnson’s constitutionally protected interests.

However, Johnson has a protected property interest in the $500 penalty levied

against him. See Shinault v. Hawks, 782 F.3d 1053, 1057 (9th Cir. 2015) (noting

that an inmate’s account funds are a protected property interest). Moreover,

Johnson alleged that the arson conviction resulted in a twelve-month term of

maximum-security custody, involving solitary confinement for over twenty-three

hours each day with almost no interpersonal contact and denial of most privileges

afforded inmates in the general population. See Brown v. Or. Dep’t. of Corr., 751

F.3d 983, 987-99 (9th Cir. 2014) (concluding a protected liberty interest existed

where two-year term of detention in solitary confinement was imposed on a

prisoner as a sanction for misconduct). Liberally construed, these allegations are

sufficient to warrant ordering defendants to file an answer. See Hebbe v. Pliler,

627 F.3d 338, 342 (9th Cir. 2010) (explaining that “where the petitioner is pro se,

particularly in civil rights cases, [courts should] construe the pleadings liberally

and [ ] afford the petitioner the benefit of any doubt” (citation and internal

quotation marks omitted)); see also Wolff v. McDonnell, 418 U.S. 539, 566-69

(1974) (prisoner must be allowed to call witnesses and present documentary


                                           2                                     21-15954
evidence in his defense during disciplinary proceedings, unless limited exceptions

apply).

      Johnson’s motions for appointment of counsel (Docket Entry No. 4),

injunctive relief pending appeal (Docket Entry No. 5), and to expedite (Docket

Entry Nos. 14 and 15) are denied as moot.

      REVERSED and REMANDED.




                                         3                                  21-15954